NJ I99A = (Rev. 01/09) Order Setting Conditions of Release page | of 3

United States District Court

 

for the
District of New Jersey
United States of America )
Vv. )
) Case No. 19-CR- SSS (NLH)
ROBERT PETER )
Defendant )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is
authorized by 42 U.S.C. § 14135a.

(3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney
in writing before any change in address or telephone number.

(4) The defendant must appear in court as required and must surrender to serve any sentence
imposed.

The defendant shall appear before Judge Noel L. Hillman at Mitchell H. Cohen United

States Courthouse, 400 Cooper Street, Camden, N.J. 08102-1570 on Tuesday, November
26, 2019 at 10:30 a.m., Courtroom 3A.

Release on Bond
IT IS FURTHER ORDERED THAT:
(5) | The defendant shall be released upon executing a $50,000 Unsecured Appearance Bond,

binding the defendant to pay that amount to the United States in the event the defendant
fails to appear or fails to surrender as directed for service of any sentence imposed.

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S. ATTORNEY U.S. MARSHAL
NJ I99B (Rev. 01/09} Additional Conditions of Release page 2 of 3

Additional Conditions of Release
(6) Upon finding that release by the above methods will not by themselves reasonably assure the

appearance of the defendant and the safety of other persons and the community, it is further ordered
that the release of the defendant is subject to the conditions listed below:

1. Pretrial Services Supervision.

2. The defendant's travel is restricted to District of New Jersey, unless otherwise approved by Pretrial
Services.

3. Surrender all passports and travel documents to Pretrial Services. Do not apply for new travel
documents.

4. Mental health treatment as deemed necessary by Pretrial Services.

5. Refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21
U.S.C. 802, unless prescribed by a licensed medical practitioner.

6. Submit to substance abuse testing and treatment as directed by Pretrial Services.

7. Alcohol abstinence.

8. Refrain from gambling. The defendant is to place himself on the self-exclusion list with the New Jersey
Division of Gaming Enforcement and provide verification to Pretrial Services with 10 business days.

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S. ATTORNEY U.S. MARSHAL
NJ 199C (Rev. 01/09) Advice of Penalties page 3 of 3

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper
with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court, The penalties for tampering, retaliation, or intimidation are
significantly more serious if they invelve a killing or attempted killing,

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may
be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

{2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may resuit in the forfeiture of any bond posted.

Acknowledgment of the Defendant
1 acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence impgéed. I am aware of the penalties and sanctions set
forth above.

   

 

Defendant's Signature

 

City and State

Directions to the United States Marshal

(X )The defendant is ORDERED released after processing.

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

Date: Aguas y LMG Ne-<O. L. bbrtfhime—__

Judicial Officer's Signature

Hon. Noe] L. Hillman, U.S. District Judge

 

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S, ATTORNEY U.S, MARSHAL
